              1 DANTE T. PRIDE (SBN 262362)
                  THE PRIDE LAW FIRM
              2 2831 Camino Del Rio South, Suite 104
                  San Diego, California 92108
              3 Telephone: 619-516-8166
                  Facsimile: 619-785-3414
              4 dpride@pridelawfirm.com
              5
              6
              7
                                         UNITED STATES DISTRICT COURT
              8
                                        EASTERN DISTRICT OF CALIFONIA
              9
                   Kelli Hayward, an individual,                CASE NO. 2:16-cv-03047-MCE (CMK)
             10
                                Plaintiff,                  JOINT STIPULATION AND ORDER TO
             11                                             MODIFY BRIEFING SCHEDULE TO
                         v.                                 DEFENDANT’S MOTION FOR
             12                                             SUMMARY JUDGEMENT
                   Bank of America, N.A.,
             13                                             Judge:       Morrison C. England Jr.
             14                                             Crtrm:       7 – 14th Floor
                                Defendant.
             15
                        Plaintiff Kelli Hayward and Defendant Bank of America, N.A. (“BANA”),
             16
                  by and through their respective attorneys of record, hereby stipulate and agree as
             17
                  follows:
             18
                                                       RECITALS
             19
                        1.     On June 26, 2019, Plaintiff filed a motion to extend the June 26, 2019
             20
                  deadline for Plaintiff’s Opposition to Defendant’s Motion for Summary Judgement.
             21
                        2.     On July 3, 2019, the Court granted Plaintiff’s motion, extending the
             22
                  deadline for Plaintiff to file her opposition by 30 days, up to and including July 26,
             23
                  2019. The court also set Defendant’s Reply date to August 9, 2019.
             24
                        3.     On July 26, 2019 Plaintiff met and conferred with Defendant’s counsel
             25
                  and the parties agreed to extend Plaintiff’s deadline to file her Opposition to
             26
                  Defendant’s Motion for Summary Judgement for one court day, up to and including
             27
                  July 29, 2019. As well, the parties agreed to extend Defendant’s Reply date to
             28
T HE PRIDE        JOINT STIPULATION AND ORDER               1
LAW FIRM
              1
                  mirror Plaintiff’s extension, for one court day, up to and including August 12, 2019.
              2
                        NOW, WHEREFORE, IT IS HEREBY STIPULATED BY AND
              3
                  BETWEEN THE PARTIES AS FOLLOWS:
              4
                        1.    The parties agree to extend Plaintiff’s deadline to file an Opposition to
              5
                              Defendant’s Motion for Summary Judgment to Monday July 29, 2019.
              6
                        2.    The parties agree to extend Defendant’s deadline to file a Reply to
              7
                              Plaintiff’s Opposition to Defendant’s Motion for Summary Judgment
              8
                              to Monday, August 12, 2019.
              9
                        IT IS SO STIPULATED.
             10
                                                               THE PRIDE LAW FIM
             11
             12
                  Date: August 6, 2019
             13                                                 Dante T. Pride, Esq.
             14                                                 Attorney for Plaintiff
                                                                Kelli Hayward
             15
             16                                                McGuireWoods LLP
             17
             18 Date: August 6, 2019                            /s/ Adrian L. Canzoneri
                                                                Adrian L. Canzoneri
             19                                                 David S. Reidy
             20                                                 Attorneys for Defendant’s
                                                                Bank of America, N.A.
             21
             22
             23
             24
             25
             26
             27
             28
T HE PRIDE        JOINT STIPULATION AND ORDER              2
LAW FIRM
              1
                                                          ORDER
              2
                        The Court, having reviewed the Stipulation of the Parties and finding good
              3
                  cause, hereby issues an Order to:
              4
                        1.    Extend Plaintiff’s deadline to file an Opposition to Defendant’s
              5
                              Motion for Summary Judgment to Monday July 29, 2019.
              6
                        2.    Extend Defendant’s deadline to file a Reply to Plaintiff’s Opposition
              7
                              to Defendant’s Motion for Summary Judgment to Monday, August 12,
              8
                              2019.
              9
                        IT IS SO ORDERED.
             10
                  Dated: August 6, 2019
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
T HE PRIDE        JOINT STIPULATION AND ORDER             3
LAW FIRM
